


Exhibit 10.8
Execution Version
PLEDGE AND SECURITY AGREEMENT
PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of August 17, 2012 by
KBS REIT PROPERTIES, LLC, a Delaware limited liability company (“Pledgor”), in
favor of GRAMERCY LOAN SERVICES LLC, a Delaware limited liability company, as
agent (“Agent”), for the benefit of GRAMERCY INVESTMENT TRUST, a Maryland real
estate investment trust, and GARRISON COMMERCIAL FUNDING XI LLC, a Delaware
limited liability company (together with their successors and assigns,
hereinafter referred to individually and collectively as the “Lender”).
RECITALS
A.Pursuant to that certain Mezzanine Loan Agreement (as same may be amended,
restated, replaced, supplemented, consolidated or otherwise modified, the “Loan
Agreement”) dated as of the date hereof between the Agent, as agent, the Lender,
as lender, KBS REIT Properties, LLC, KBS Acquisition Sub-Owner 5, LLC, KBS
Acquisition Sub-Owner 6, LLC, KBS Acquisition Sub-Owner 7, LLC and KBS
Acquisition Sub-Owner 8, LLC, each a Delaware limited liability company, as
borrowers (individually and collectively, jointly and severally, as “Borrower”),
the Lender has agreed to make a loan to Borrower in the principal amount of
$38,980,245.08 (the “Loan”).
B.    Borrower is an affiliate of Pledgor and is engaged in related businesses
to Borrower and Pledgor will derive substantial direct and indirect benefit from
the making of the Loan to Borrower.
C.    It is a condition precedent to the obligation of Lender to make the Loan
to Borrower under the Loan Agreement that Pledgor shall have executed and
delivered this Agreement to Agent.
D.    To induce the Lender to make the Loan to Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor has agreed to pledge and grant a first priority security
interest in the Collateral (as defined below) as security for the Obligations
(as defined below).
Accordingly, the parties hereto agree as follows:
Section 1.Definitions. Terms defined in the Loan Agreement are used herein as
defined therein. In addition, as used herein:
“Collateral” shall have the meaning ascribed thereto in Section 2 hereof.
“Obligations” shall mean all of the obligations of Borrower under the Loan
Documents, including, without limitation, all unpaid principal of and interest
on the Loan (including any interest accruing at the then applicable rate
provided in the Loan Agreement after



--------------------------------------------------------------------------------




the filing of any petition in bankruptcy or reorganization relating to Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding).
“Owner” shall mean each “Entity” as listed on Schedule 1 attached hereto.
“Owner Operating Agreement” shall mean the Operating Agreement of each Owner as
listed on Schedule 1 attached hereto, as hereafter amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Pledged Interests” shall mean all of the limited liability company interests,
limited partnership interests or membership interests, as applicable, of Pledgor
in each Owner, including, without limitation, the limited liability company
interests, limited partnership interests or membership interests listed on
Schedule 1 attached hereto, together with all membership certificates, option or
rights of any nature whatsoever, which may be issued or granted to Pledgor.
“Relevant Documents” shall mean each of the Owner Operating Agreements as listed
on Schedule 1 attached hereto and all other organizational documents of each
respective Owner, as any of the same may hereafter be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the state of New York.
Section 2.    Pledge and Delivery of Collateral.
2.1    The Pledge. As continuing collateral security for the prompt payment and
performance in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, Pledgor hereby irrevocably grants, pledges and
assigns a continuing first priority lien on and security interest in, and, as a
part of such grant, pledge and assignment, hereby assigns to Agent as collateral
security, all of Pledgor’s right, title and interest in the following property,
whether now owned by Pledgor or hereafter acquired and whether now existing or
hereafter coming into existence (all being collectively referred to herein as
“Collateral”):
(a)    the Pledged Interests;
(b)    all ownership interests, limited liability company interests, limited
partnership interests, membership interests, shares, securities, moneys,
instruments or property representing a dividend, a distribution or return of
capital upon or in respect of the Pledged Interests, or otherwise received in
exchange therefor, and any warrants, rights or options issued to the holders of,
or otherwise in respect of, the Pledged Interests;
(c)    all rights of Pledgor under the Relevant Documents or any other agreement
or instrument relating to the Pledged Interests, including, without limitation,
(i) all rights of Pledgor to receive moneys or distributions with respect to the
Pledged Interests due and to become due under or pursuant to the Relevant
Documents, (ii) all rights of Pledgor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Pledged Interests, (iii) all
claims of Pledgor for damages arising out of or for breach of or default under a
Relevant

2

--------------------------------------------------------------------------------




Document, and (iv) any right of Pledgor to perform thereunder and to compel
performance and otherwise exercise all rights and remedies thereunder;
(d)    all “accounts”, “general intangibles”, “instruments” and “investment
property” (in each case as defined in the Uniform Commercial Code) constituting
or relating to the foregoing; and
(e)    all proceeds of and to any of the property of Pledgor described in
clauses (a) through (d) above and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers.
2.2    Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer
endorsed by Pledgor in blank, or assignments in blank, all in form and substance
satisfactory to Agent. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, at any time, in its discretion, to
transfer to or to register in the name of Agent or its nominee any or all of the
Collateral. Concurrently with the execution and delivery of this Agreement,
Pledgor is delivering to Agent with respect to each Owner an assignment of
membership interest in blank (the “Assignment of Interest”), in the form set
forth on Exhibit A-1 hereto, for the Pledged Interests, transferring all of the
Pledged Interests in blank, as security for the Loan, duly executed by Pledgor
and undated. Concurrently with the execution and delivery of this Agreement,
Owner is delivering to Agent an application for transfer of interests (the
“Application for Transfer”), in the form set forth on Exhibit A-2 hereto,
applying for the transfer of the Pledged Interests, duly executed by each Owner
and undated. Agent shall have the right, at any time in its discretion upon the
occurrence and during the continuance of an Event of Default and without notice
to Pledgor, to transfer to, and to designate on each Assignment of Interest and
Application for Transfer, any Person to whom the Pledged Interests are sold in
accordance with the provisions hereof. In addition, Agent shall have the right
at any time to exchange each Assignment of Interest representing or evidencing
the Pledged Interests or any portion thereof for one or more additional or
substitute Assignments of Interest representing or evidencing smaller or larger
percentages of the Pledged Interests represented or evidenced thereby, subject
to the terms thereof.
Section 3.    Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 2 hereof, Pledgor hereby agrees
with Agent as follows:
3.1    Delivery and Other Perfection.
(a)    Pledgor hereby represents and warrants that as of the date hereof the
Pledged Interest are not represented by any instruments or certificates and
hereby instructs each Owner to register on such Owner’s books and records the
pledge of the Pledged Interests in such Owner by Pledgor to Agent. In the event
that at any time after the date hereof any Collateral shall be evidenced by an
instrument or a certificate, Pledgor shall or shall cause each Owner to promptly
deliver any such instrument or certificate, duly endorsed or subscribed by
Pledgor or accompanied by appropriate instruments of transfer or assignment duly
executed in blank by

3

--------------------------------------------------------------------------------




Pledgor, to Agent as additional Collateral. Any such instruments or certificates
received by Pledgor shall be held by Pledgor in trust, as agent for Agent.
(b)    Pledgor further represents, warrants and covenants that (i) the Pledged
Interests are all of the membership or partnership interests in each Owner
legally and beneficially owned by Pledgor on the date hereof and no other Person
owns any membership or partnership interests in such Owner, and (ii) Pledgor
shall not transfer, sell, assign (by operation of law or otherwise) or otherwise
dispose of any of the Collateral (other than pursuant to this Agreement).
(c)    Pledgor shall give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary (in the reasonable judgment of Agent) to create, preserve or perfect
the security interest granted pursuant hereto or, after the occurrence and
during the continuance of an Event of Default, to enable Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
including, without limitation, causing any or all of the Collateral to be
transferred of record into the name of Agent or its nominee (and Agent agrees
that if any Collateral is transferred into its name or the name of its nominee,
Agent will thereafter promptly give to Pledgor copies of any notices and
communications received by it with respect to the Collateral). Notwithstanding
the above, but pursuant to any applicable law, Pledgor authorizes Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of Pledgor in
such form and in such offices as Agent determines appropriate to perfect the
security interests of Agent under this Agreement.
(d)    Pledgor shall permit representatives of Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
Agent to be present at Pledgor’s place of business to receive copies of all
communications and remittances relating to the Collateral, and forward copies of
any notices or communications received by Pledgor with respect to the
Collateral, all in such manner as Agent may reasonably require.
3.2    Preservation of Rights. Except in accordance with applicable law, Agent
shall not be required to take steps necessary to preserve any rights against
prior parties to any of the Collateral.
3.3    Pledged Collateral; Distributions.
(a)    So long as no Event of Default shall have occurred and be continuing,
Pledgor shall have the right to exercise all of Pledgor’s rights under the
Relevant Documents for all purposes not inconsistent with the terms of this
Agreement, or any other Loan Document or any other instrument or agreement
referred to herein or therein, including the right to exercise any and all
voting rights, the right to receive distributions on the Collateral and other
rights relating to the Pledged Interests; and Agent shall execute and deliver to
Pledgor or cause to be executed and delivered to Pledgor all such proxies,
powers of attorney, distribution and other orders, and all such instruments,
without recourse, as Pledgor may reasonably request for the

4

--------------------------------------------------------------------------------




purpose of enabling Pledgor to exercise the rights and powers which they are
entitled to exercise pursuant to this Section 3.3(a).
(b)    If any Event of Default shall have occurred, then so long as such Event
of Default shall continue, and whether or not Agent exercises any available
right to declare any of the Obligations due and payable or seeks or pursues any
other relief or remedy available to it under applicable law or under this
Agreement or any other Loan Document, (i) all distributions on the Collateral
shall be paid directly to Agent for application to the Obligations pursuant to
the terms hereof and the Loan Agreement, (ii) if Agent shall so request in
writing, Pledgor agrees to execute and deliver to Agent appropriate distribution
and other orders and documents to that end and (iii) Pledgor hereby irrevocably
authorizes and directs each Owner, after an Event of Default and for so long as
such Event of Default is continuing, to pay all such distributions on the
Collateral directly to the Agent for application to the Obligations in the
order, priority and manner set forth herein and in the Loan Agreement. The
foregoing authorization and instructions are irrevocable, may be relied upon by
each Owner and may not be modified in any manner other than by the Agent sending
to each Owner a notice terminating such authorization and direction.
(c)    Anything to the contrary notwithstanding, (i) Pledgor shall remain liable
under the Relevant Documents to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (ii)
the exercise by Agent of any of the rights hereunder shall not release Pledgor
from any of its duties or obligations under the Relevant Documents and (iii)
Agent shall have no obligation or liability under the Relevant Documents by
reason of this Agreement, nor shall Agent be obligated to perform any of the
obligations or duties of Pledgor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder, except as provided by
applicable law.
3.4    Events of Default; Remedies, etc. During the period during which an Event
of Default shall have occurred and be continuing:
(a)    Agent shall have the right to exercise all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not said Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if
Agent were the sole and absolute owner thereof (and Pledgor agrees to take all
such action as may be appropriate to give effect to such right);
(b)    Agent in its discretion may, in its name or in the name of Pledgor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so;
(c)    Agent may, upon ten (10) days’ prior written notice to Pledgor of the
time and place, with respect to the Collateral or any part thereof which shall
then be or shall

5

--------------------------------------------------------------------------------




thereafter come into the possession, custody or control of Agent or any of its
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as Agent deems best, and for cash or on credit or for
future delivery (without thereby assuming any credit risk), at public or private
sale, without demand of performance or notice of intention to effect any such
disposition or of time or place thereof (except such notice as is required above
or by applicable statute and cannot be waived) and Agent or anyone else may be
the purchaser, assignee or recipient of any or all of the Collateral so disposed
of at any public sale (or, to the extent permitted by law, at any private sale),
and thereafter hold the same absolutely, free from any claim or right of
whatsoever kind, including any right or equity of redemption (statutory or
otherwise), of Pledgor, any such demand, notice or right and equity being hereby
expressly waived and released. Unless prohibited by applicable law, Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned;
(d)    Agent may exercise all membership rights, powers and privileges to the
same extent as Pledgor is entitled to exercise such rights, powers and
privileges;
(e)    Upon notice to Pledgor, Agent may cause the Pledged Interests to be sold
in accordance with Subsection (c) above and, in connection therewith, cause each
purchaser of all or any part of any Pledged Interests to be admitted as a new
member or owner of each Owner to the extent of such Pledged Interests, and cause
Pledgor to withdraw as a member or owner of such Owner to the extent such
Pledged Interests is sold (in accordance with Subsection (c) above), and
complete by inserting the Effective Date (as defined therein) and the name of
the assignee thereunder and deliver to such assignee each Assignment of Interest
executed and delivered by Pledgor and, if appropriate, cause one or more amended
or restated certificates of limited partnership, certificates of limited
liability company or articles of incorporation to be filed with respect to such
Owner;
(f)    Agent may exercise any and all rights and remedies of Pledgor under or in
connection with the Relevant Documents or otherwise in respect of the
Collateral, including, without limitation, any and all rights of Pledgor to
demand or otherwise require payment of any amount under, or performance of any
provisions of, the Relevant Documents; and
(g)    all payments received by Pledgor under or in connection with the Relevant
Documents or otherwise in respect of the Collateral shall be received in trust
for the benefit of Agent, shall be segregated from other funds of Pledgor and
shall be forthwith paid over to Agent in the same form as so received (with any
necessary indorsement).
The proceeds of each collection, sale or other disposition under this Section
3.4 shall be applied by Agent to the Obligations pursuant to Section 3.6 hereof.
Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, Agent
may be compelled, with respect to any sale of all or any part of the Collateral,
to limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges that

6

--------------------------------------------------------------------------------




any such private sales may be at prices and on terms less favorable to Agent
than those obtainable through a public sale without such restrictions, and that
Agent shall have no obligation to engage in public sales and no obligation to
delay the sale of any Collateral for the period of time necessary to permit the
issuer thereof to register it for public sale.
3.5    Private Sale. Agent shall not incur any liability as a result of the sale
of the Collateral, or any part thereof, at any private sale pursuant to Section
3.4 hereof conducted in a commercially reasonable manner. Pledgor hereby waives
any claims against Agent arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Obligations, even if Agent accepts the first offer received and
does not offer the Collateral to more than one offeree.
3.6    Application of Proceeds. Except as otherwise herein expressly provided,
the proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto, and any other cash at the time held by Agent
under this Section 3, shall be applied by Agent:
First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of
Agent and the fees and expenses of their respective agents and counsel, and all
expenses, and advances made or incurred by Agent in connection therewith;
Next, to the payment in full of the Obligations; and
Finally, to the Pledgor, or its successors or assigns, or as a court of
competent jurisdiction may direct, of any surplus then remaining.
As used in this Section 3, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of Pledgor or any issuer of or obligor on any of the
Collateral.
3.7    Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to Agent while no Event of Default has occurred and is continuing,
upon the occurrence and during the continuance of any Event of Default Agent is
hereby appointed the attorney-in-fact of Pledgor for the purpose of carrying out
the provisions of this Section 3 and taking any action and executing any
instruments which Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest. Without limiting the generality of the foregoing, so
long as Agent shall be entitled under this Section 3 to make collections in
respect of the Collateral, Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of Pledgor representing
any payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.
3.8    Termination. When all Obligations shall have been paid in full, Agent
shall forthwith cause to be assigned, transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever (except that
Agent has not sold, created or

7

--------------------------------------------------------------------------------




suffered to exist thereon any lien, security interest or encumbrance in favor of
any third party) any remaining Collateral and money received in respect thereof,
to or on the order of Pledgor. Additionally, upon satisfaction of the conditions
set forth in Section 2.4.2 of the Loan Agreement with respect to the release of
a portion of the Collateral, then Agent’s rights under this Agreement with
respect to such released portion of the Collateral shall terminate and Agent
shall forthwith cause to be assigned, transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever (except that
Agent has not sold, created or suffered to exist thereon any lien, security
interest or encumbrance in favor of any third party), all of Agent’s rights in
and to such portion of released Collateral.
3.9    Further Assurances. Pledgor agrees that, from time to time upon the
written request of Agent, Pledgor will execute and deliver such further
documents and do such other acts and things as Agent may reasonably request in
order fully to effect the purposes of this Agreement.
Section 4.    Miscellaneous.
4.1    No Waiver. No failure on the part of Agent or any of its agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by Agent or any of its agents of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies provided herein are
cumulative and are not exclusive of any remedies provided by law.
4.2    Governing Law.
(a)    THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, PLEDGOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST AGENT OR PLEDGOR ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK AND PLEDGOR WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE AND
APPOINT NATIONAL REGISTERED AGENTS, INC., 111 EIGHTH AVENUE, NEW YORK, NEW YORK
10011, ATTENTION: SERVICE OF PROCESS DEPARTMENT, AS ITS AUTHORIZED AGENT TO
ACCEPT

8

--------------------------------------------------------------------------------




AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW
YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF PLEDGOR MAILED OR DELIVERED TO
PLEDGOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON PLEDGOR (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF
SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
PLEDGOR (i) SHALL GIVE PROMPT NOTICE TO AGENT OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE
SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
4.3    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in the manner and to the addresses set forth
in the Loan Agreement.
4.4    Waivers, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by Pledgor and Agent. Any
such amendment or waiver shall be binding upon Agent and Pledgor.
4.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of Pledgor and inure to the benefit of the successors and
assigns of Agent (provided, however, that Pledgor shall not assign or transfer
its rights hereunder without the prior written consent of Agent). Without
limiting the foregoing, Agent may at any time and from time to time without the
consent of Pledgor, assign or otherwise transfer all or any portion of its
rights and remedies under this Agreement to any other person or entity, either
separately or together with other property of Pledgor for such purposes in
connection with a transfer of Agent’s interest in the other Loan Documents and
on such terms as Agent shall elect, and such other person or entity shall
thereupon become vested with all of the rights and obligations in respect
thereof granted to Agent herein or otherwise subject to the terms of the Loan
Agreement, including the limitation on costs and expenses incurred by Pledgor or
its Affiliates in connection with any Participation of the Loan. Each
representation and agreement made by Pledgor in this Agreement shall be deemed
to run to, and each reference in this Agreement to Agent shall be deemed to
refer to, Agent and each of its successors and assigns.
4.6    Indemnification. Pledgor hereby agrees to indemnify Agent and its
directors, officers, employees and agents from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them arising out of or by reason of any claim of any Person (1)
relating to or arising out of the acts or omissions of Pledgor under this
Agreement or the Relevant Documents (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified), or (2) resulting from the
ownership of or lien on

9

--------------------------------------------------------------------------------




any Collateral, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified).
4.7    Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of Agent in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]





10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pledgor has caused this Pledge Agreement to be duly executed
as of the day and year first above written.
PLEDGOR:
KBS REIT PROPERTIES, LLC,
a Delaware limited liability company
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its general partner
By:
/s/ David E. Snyder

David E. Snyder,
Chief Financial Officer







[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------


SCHEDULE 1
Pledged Interests
Pledgor
Entity
Owner Operating Agreement
Pledged Interests
KBS REIT Properties, LLC
KBS REIT Acquisition XXX, LLC
Limited Liability Company Agreement of KBS REIT Acquisition XXX, LLC, dated as
of November 1, 2007, by KBS REIT Properties, LLC, as Member, as amended by the
First Amendment to Limited Liability Company Agreement of KBS REIT Acquisition
XXX, LLC, a Delaware limited liability company, dated as of August 2, 2012
100%
KBS REIT Acquisition XXXIV, LLC
Limited Liability Company Agreement of KBS REIT Acquisition XXXIV, LLC, dated as
of June 3, 2008, by KBS REIT Properties, LLC, as Member, as amended by the First
Amendment to Limited Liability Company Agreement of KBS REIT Acquisition XXXIV,
LLC, a Delaware limited liability company, dated as of August 2, 2012
100%
KBS REIT Acquisition XXXVII, LLC
Limited Liability Company Agreement of KBS REIT Acquisition XXXVII, LLC, dated
as of July 23, 2008, by KBS REIT Properties, LLC, as Member, as amended by the
First Amendment to Limited Liability Company Agreement of KBS REIT Acquisition
XXXVII, LLC, a Delaware limited liability company, dated as of August 2, 2012
100%
KBS REIT Acquisition XXXVIII, LLC
Limited Liability Company Agreement of KBS REIT Acquisition XXXVIII, LLC, dated
as of July 24, 2008, by KBS REIT Properties, LLC, as Member, as amended by the
First Amendment to Limited Liability Company Agreement of KBS REIT Acquisition
XXXVIII, LLC, a Delaware limited liability company, dated as of August 2, 2012
100%
KBS REIT Acquisition XXXIX, LLC
Limited Liability Company Agreement of KBS REIT Acquisition XXXIX, LLC, dated as
of August 22, 2008, by KBS REIT Properties, LLC, as Member, as amended by the
First Amendment to Limited Liability Company Agreement of KBS REIT Acquisition
XXXIX, LLC, a Delaware limited liability company, dated as of August 2, 2012
100%
KBS REIT Acquisition XXXX, LLC
Limited Liability Company Agreement of KBS REIT Acquisition XXXX, LLC, dated as
of October 20, 2008, by KBS REIT Properties, LLC, as Member, as amended by the
First Amendment to Limited Liability Company Agreement of KBS REIT Acquisition
XXXX, LLC, a Delaware limited liability company, dated as of August 2, 2012
100%


A-1

--------------------------------------------------------------------------------


EXHIBIT A-1
FORM OF ASSIGNMENT OF INTEREST
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________________ (print or typewrite name of
transferee) the following specified percentage of [limited liability
company/partnership] interests in [PLEDGEE] (the “Company”): ONE HUNDRED PERCENT
(100%), effective as of the date specified in the Application for Transfer of
Interests dated as of the date hereof, and irrevocably constitutes and appoints
_______________________________ and its authorized officers, as
attorney-in-fact, to transfer the same on the books and records of the Company,
with full power of substitution in the premises.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]



--------------------------------------------------------------------------------


Dated: ___________________
Signature:
[PLEDGOR],




 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
(Transferor)
 
 
 
 
 
Address:
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


EXHIBIT A-2
FORM OF APPLICATION FOR TRANSFER OF INTERESTS
The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the percentage of limited liability company interests in the Company (the
“Transfer”) specified on the attached Assignment of Interest and applies to be
admitted to [PLEDGEE] (the “Company”) as a substitute member of the Company, (b)
agrees to comply with and be bound by all of the terms and provisions of the
[APPLICABLE LIMITED LIABILITY COMPANY/PARTNERSHIP AGREEMENT] (the “Operating
Agreement”), (c) represents that the Transfer complies with the terms and
conditions of the Operating Agreement, (d) represents that the Transfer does not
violate any applicable laws and regulations, and (e) agrees to execute and
acknowledge such instruments (including, without limitation, a counterpart of
the Operating Agreement), in form and substance satisfactory to the Company, as
the Company reasonably deems necessary or desirable to effect the Applicant’s
admission to the Company as a substitute member of the Company and to confirm
the agreement of the Applicant to be bound by all the terms and provisions of
the Operating Agreement with respect to the limited liability company interests
in the Company described above. Initially capitalized terms used herein and not
otherwise defined herein are used as defined in the Operating Agreement.
The Applicant directs that the foregoing Transfer and the Applicant’s admission
to the Company as a substitute member shall be effective as of
_______________________________.
Name of Transferee (Print) ___________________________________.
Dated:
 
Signature:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Transferee)
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]



--------------------------------------------------------------------------------


The Company has determined (a) that the Transfer described above is permitted by
the Operating Agreement, (b) hereby agrees to effect such Transfer and the
admission of the Applicant as a substitute member of the Company effective as of
the date and time directed above, and (c) agrees to record, as promptly as
possible, in the books and records of the Company the admission of the Applicant
as a substitute member.
[PLEDGED ENTITY]


